Title: To John Adams from Joseph Ward, 20 June 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 20 June 1776
     
     I have the pleasure to inform you that another Scotch Transport with a Company of Highland Grenadiers on board was brought into this Port by the Privateers on the eighteenth Instant. Each Transport brings a quantity of provisions and camp equipage for the Troops. We have now about four hundred and fifty Highlanders prisoners; they are going into the Country Towns agreeable to the Order of Congress.
     The Lieut. Colonel, I mentioned in my last, is commander of one of the Battalions in Genl Frazers Regiment. His name is Campbell, he is a member of Parliament, a man of family, and fortune, and what is much more than either, appears to be a Soldier and a Gentleman.
     General Ward has been so very much indisposed for some time past as to be confined to his chamber, and there is no prospect of his being better until he has relaxation from business. His illness makes my duty extremely difficult and fatiguing, much more so than can easily be conceived, as I am obliged to perform the duty without the authority belonging to the Department, and thereby go over the ground twice, and under great disadvantages in many cases. The business of this Department increases by reason of the Continental Shipping, and the many Fortresses building &c. The General has wrote pressingly to General Washington to be relieved, but has received nothing from him of late upon the Subject.
     Being in great haste I can add no more particulars, the post is just setting off. Yours &c.
     Col. Campbell is confident that Commissioners are coming to America to compromise matters, and says that was the opinion when he left Britain; but for myself, I believe  thrown out by the Tyrants in order to amuse us while they may gain some advantage. I trust the Congress is too wise to be caught with any of their baits; however, such idle reports are improved by timid toryfied geniuses and have a bad tendency, if they are not contradicted by some good authority.
     I have been waiting with earnest expectation to see the grand Declaration of Independence of the United Colonies. May I not expect it soon?
    